Case 3:18-cv-11026-MAS-DEA Document 323 Filed 02/11/21 Page 1 of 4 PageID: 3732


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 AMGEN INC.,                                             Civil Action No. 18-11026 (MAS) (DEA)

                        Plaintiffs,                    Member Cases:       18-11156; 18-11157;
                                                       18-11213; 18-11216; 18-11219; 18-11262;
                        v.                             18-11265; 18-11267; 18-11269; 18-11545

 SANDOZ INC., et al.,                                             PRETRIAL ORDER

                        Defendants.


        THIS MATTER comes before the Court upon review of the docket. As set forth in the

 September 17, 2020 Scheduling Order, a trial in this matter is currently scheduled for June 14,

 2021. (Sept. 17 Order, ECF No. 296.) The Hatch-Waxman stay expires on September 21, 2021.

 (See ECF No. 41.) A telephone status conference in this matter is scheduled before the Honorable

 Douglas E. Arpert on March 16, 2021 and a final pretrial conference is scheduled before Judge

 Arpert on May 19, 2021. (ECF No. 322.) After careful consideration of the docket, based on its

 inherent authority to control the matters on its docket, and for good cause shown,

        IT IS on this ___
                      _ _ day
                      __  d of February 2021, ORDERED that:

        1.      The Court has set aside ten (10) days for the trial of this matter (June 14-18 and

                June 21-25, 2021). If the parties seek to request additional trial days, they must

                e-file a joint request by March 12, 2021. The joint request must include proposed

                additional trial days prior to June 14, 2021. 1

        2.      The Court shall not entertain summary judgment motions. 2




 1
   Unless the parties submit a proposed consent order to extend the Hatch-Waxman stay, the
 provisions and deadlines set forth in this Pretrial Order are firm.
 2
   There is insufficient time for the parties to brief, and for the Court to consider and decide,
 summary judgment motions prior to a June 14, 2021 trial date.
Case 3:18-cv-11026-MAS-DEA Document 323 Filed 02/11/21 Page 2 of 4 PageID: 3733




           3.     The above-captioned matters are currently consolidated for pre-trial purposes.

                  (ECF No. 30.)      By March 12, 2021, the parties shall e-file correspondence

                  regarding whether the above-captioned matters shall be consolidated for all

                  purposes, including trial.

           4.     Due to COVID-19, the Court must determine the appropriate trial format. 3 By

                  March 12, 2021, the parties must e-file a joint list of anticipated witnesses. 4 For

                  each witness, the list must contain: (1) his/her name; (2) his/her state/country of

                  residence; (3) anticipated length of testimony; (4) any anticipated travel issues if

                  the Court conducts an in-person bench trial; (5) any other issues or concerns

                  regarding the witness that the parties would like to bring to the Court’s attention.

           5.     The parties shall adhere to the following in limine motion schedule:

                  A.      In limine moving briefs shall be filed by May 4, 2021.

                  B.      Opposition briefs shall be filed by May 14, 2021.

                  C.      No reply briefs shall be filed.

           6.     If the Court schedules a remote bench trial or a hybrid (in-person/remote) bench

                  trial, by May 14, 2021, counsel shall e-file a joint proposal for a neutral third-party

                  host to facilitate trial proceedings via an online platform. All costs associated with

                  these services will be shared evenly by the parties. 5




 3
  Please Note: The trial format may be impacted by the version of the District of New Jersey’s
 COVID-19 Standing Order that is in effect at the time of the trial.
 4
     The Court understands that the list may be tentative as of the submission date.
 5
   If the Court schedules a remote bench trial or a hybrid bench trial, the Court will also issue a
 separate Remote Trial Protocol Order.


                                                     2
Case 3:18-cv-11026-MAS-DEA Document 323 Filed 02/11/21 Page 3 of 4 PageID: 3734




           7.      If the Court schedules an in-person bench trial or a hybrid (in-person/remote) bench

                   trial, by May 24, 2021, counsel shall e-file correspondence that indicates:

                   A.     Whether or not they require the use of any of the Court’s audio, visual, or

                          other equipment; and

                   B.     Whether counsel intend to bring their own audio, visual, or other equipment.

           8.      By May 28, 2021, counsel must submit a Joint Exhibit List and Two (2) Bench

                   Books. (Except for the exhibits that are solely for impeachment purposes, only the

                   exhibits included on the joint exhibit list may be introduced at trial. Any objection

                   to an exhibit, and the reason for said objection, must be set forth or it shall be

                   deemed waived. All parties agree that it will not be necessary to bring in the

                   custodian of any exhibit as to which no objection is made.)

           9.      By June 1, 2021, each party shall electronically file a preliminary trial brief in

                   accordance with Local Civil Rule 7.2(b), with citations to authorities and arguments

                   in support of its position on all disputed issues of law.

           10.     By June 1, 2021, counsel shall e-file a joint proposed trial schedule, 6 that includes:

                   A.     The witnesses scheduled to testify on each day of trial, and

                   B.     The anticipated length of testimony for each witness.

           11.     The Court will conduct a pretrial telephone status conference on June 4, 2021 at

                   2:30 p.m. Counsel for Plaintiff shall provide dial-in information for the call by

                   June 2, 2021.

           12.     The trial will commence on June 14, 2021 at 9:30 a.m.




 6
     The Court expects a firm trial schedule at this point.


                                                     3
Case 3:18-cv-11026-MAS-DEA Document 323 Filed 02/11/21 Page 4 of 4 PageID: 3735




       13.   For each day of trial, the Court will provide one morning and one afternoon break

             of approximately 10-15 minutes each and a 30-minute lunch break (depending on

             the number and anticipated testimony length of the witnesses scheduled to testify

             for each day).

       14.   The parties shall move exhibits into evidence following the testimony of each

             witness.

       15.   By July 8, 2021, each party must electronically file: (1) a post-trial brief;

             (2) proposed Findings of Fact; and (3) proposed Conclusions of Law.

       16.   Closing arguments are scheduled for July 15, 2021 at 10:00 a.m.




                                                 MICHAEL
                                                   CHAEL AA. SHI
                                                              HIPP
                                                              H  PP
                                                 UNITED STATES DISTRICT JUDGE




                                             4
